Citation Nr: 1000014	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-22 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for sexual dysfunction. 

5.  Entitlement to service connection for carpal tunnel 
syndrome.  

6.  Entitlement to service connection for uveitis, claimed as 
an eye disability. 

7.  Entitlement to service connection for a skin disability, 
claimed as dermatitis.  

8.  Entitlement to service connection for thyroid 
dysfunction.  

9.  Entitlement to service connection for the residuals of a 
broken nose.  

10. Entitlement to service connection for a heart disability, 
to include valvular heart disease. 

11. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

12. Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
right ear. 

13. Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

14. Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

15. Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of 
broken ribs.

16. Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
broken jaw.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from August 1953 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran was scheduled for a hearing 
in Washington, D.C. in December 2009.  He contacted the Board 
in October 2009 and asked that his hearing be postponed.  In 
December 2009 the Veteran's representative confirmed that the 
Veteran wished to withdraw his request for a hearing.  The 
representative also waived initial RO review of statements of 
the Veteran pertaining to the claim for service connection 
for PTSD, although the Board will find that this issue must 
be remanded on other grounds.  

The issues of entitlement to service connection for hearing 
loss of the left ear, tinnitus, and PTSD, and whether or not 
new and material evidence has been received to reopen 
previously denied claims of service connection for right ear 
hearing loss, a bilateral knee disability, a lumbar spine 
disability, the residuals of a broken rib, and the residuals 
of a broken jaw are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no evidence of diabetes mellitus during service 
or until many years after discharge from service, and no 
competent evidence of a nexus between the Veteran's diabetes 
mellitus and active service.  

2.  There is no evidence of sexual dysfunction during service 
or until many years after discharge from service, and no 
competent evidence of a nexus between any current sexual 
dysfunction and active service.  

3.  There is no evidence of carpal tunnel syndrome during 
service or until many years after discharge from service, and 
no competent evidence of a nexus between the Veteran's carpal 
tunnel syndrome and active service.  

4.  There is no evidence of uveitis or any other eye 
disability during service or until many years after discharge 
from service, and no competent evidence of a nexus between 
any current acquired eye disability and active service.  

5.  The Veteran was treated on a single occasion during 
service for tinea cruris without evidence of recurrence; 
there is no confirmed diagnosis of a current skin disability 
and no competent evidence of a nexus between the Veteran's 
claimed skin disability and active service.  

6.  There is no evidence of a thyroid dysfunction during 
service or until many years after discharge from service, and 
no competent evidence of a nexus between the Veteran's 
thyroid dysfunction and active service.  

7.  There is no evidence of a broken nose during service, no 
confirmed diagnosis of a current disability as a residual of 
a broken nose, and no competent evidence of a nexus between 
any current disability due to a broken and active service.  

8.  There is no evidence of a heart disability during service 
or until approximately ten years after discharge from 
service, and no competent evidence of a nexus between the 
Veteran's current heart disability and active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred due to or aggravated 
by active service, nor may it be presumed to have been 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

2.  Sexual dysfunction was not incurred due to or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303(a) (2009).  

3.  Carpal tunnel syndrome was not incurred due to or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2009).  

4.  Uveitis, claimed as an eye condition, was not incurred 
due to or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2009).  

5.  A skin disability claimed as dermatitis was not incurred 
due to or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2009).  

6.  Thyroid dysfunction was not incurred due to or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303(a) (2009).  

7.  The residuals of a broken nose were not incurred due to 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2009).  

8.  A heart disability to include valvular heart disease was 
not incurred due to or aggravated by active service, nor may 
it be presumed to have been incurred due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with VCAA notification 
letters in April 2004 and August 2004.  These letters were 
provided to him prior to the initial adjudication of his 
claims, and included the notification required by Pelegrini.  

As for the notice required by Dingess, veteran status has 
been established and it not at issue.  The April 2004 and 
August 2004 letters notified the Veteran of the need to 
submit evidence of a current disability and of a relationship 
between that disability and active service.  The Veteran 
received notice of how the VA determines disability 
evaluations and effective dates in a March 2006 letter.  

As a portion of this notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO in 
April 2008, after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify the Veteran has been met.  

The Board further finds that the duty to assist the Veteran 
has been met as to the issues decided herein.  The Veteran's 
service treatment records have been obtained and associated 
with the claims folder, as has his personnel records.  
Although the Veteran's representative argues that a portion 
of the service treatment records seem to be missing, there is 
no conclusive indication that this is the case.  
Nevertheless, the benefit of the doubt will of course be 
afforded the Veteran in this regard.  All VA and private 
treatment records have been obtained.  The Veteran was 
scheduled for a hearing before the Board in December 2009 but 
requested that this hearing be cancelled.  

The Veteran has not been afforded a VA examination of the 
disabilities addressed in this portion of the decision.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

The Veteran has not met even the low threshold for 
examinations in these claims.  He has not submitted evidence 
of a current disability in all claims.  Also, in those claims 
where a current disability has been demonstrated, there is 
absolutely no evidence of them during service, and the 
Veteran has made only the vaguest of contentions without 
arguing that there has been continuity of symptomatology 
since discharge from service.  Therefore, even the low 
threshold for an examination has not been met.  The Board 
concludes that the duty to assist has been completed and will 
proceed with adjudication of the Veteran's claims. 

Service Connection

The Veteran contends that he has many disabilities as a 
result of active service.  He has not offered any specific 
contentions as to how these disabilities were incurred, 
although he initially claimed that they were the result of 
exposure to radiation, and in other places he seems to argue 
that at least some of his problems were caused by an accident 
in service during which an amphibious vehicle he was driving 
sank.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If diabetes mellitus, arteriosclerosis, or endocarditis 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then these disabilities are 
presumed to have been incurred during active service, even 
though there is no evidence of them during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Initially, the Board notes that the Veteran's original 
January 2004 claim argues that most of his disabilities were 
incurred as a result of a nuclear explosion in 1954.  The 
Board notes that the Veteran was afforded a VA radiation 
registry examination.  In addition, he was provided with a 
form requesting him to submit additional information 
regarding his alleged radiation exposure.  The Veteran did 
not return this form, nor has he submitted any additional 
statements regarding the claimed radiation exposure.  

The Board notes that "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Veteran has not submitted any evidence or 
information in support of his contention that he was exposed 
to a nuclear explosion.  His service treatment records and 
personnel records are negative for any evidence of radiation 
exposure.  Finally, the Board notes that none of the 
Veteran's claimed disabilities are recognized as disabilities 
that are associated with radiation exposure, and he has not 
submitted any medical evidence that would relate a claimed 
disability to radiation exposure.  Therefore, as the Veteran 
has not responded to previous requests for information and as 
he does not have a radiogenic disease, no further action is 
necessary for this aspect of his claim.  38 C.F.R. 
§§ 3.309(d), 3.311 (2009). 

Diabetes Mellitus

The service treatment records are negative for evidence of a 
diagnosis or treatment for diabetes mellitus.  

After discharge from service, the Veteran was first provided 
with a VA exam in June 1967.  This examination was negative 
for diabetes mellitus.  

Current medical records confirm that the Veteran has a 
diagnosis of diabetes mellitus.  However, there are no 
contentions or medical evidence that would establish 
continuity of symptomatology between active service and the 
current diagnosis, and there is no competent medical opinion 
that relates the Veteran's current diabetes mellitus to 
active service.  

Therefore, as there is no evidence of diabetes mellitus 
during service or until many years after discharge from 
service, and no competent medical opinion that diabetes 
mellitus is related to service, entitlement to service 
connection is not warranted.  

The Board recognizes the Veteran's sincere belief that his 
diabetes has developed as a result of his active service.  
However, he is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the 
absence of any evidence of continuity of symptomatology or 
competent medical evidence of a relationship, his claim must 
be denied. 

Sexual Dysfunction

The service treatment records are negative for evidence of 
sexual dysfunction.  

The June 1967 VA examination was also negative for evidence 
of sexual dysfunction.  Although August 2003 VA treatment 
records reflect that the Veteran has a fear of impotence, 
there is no diagnosis of a current disability manifested by 
sexual dysfunction, and certainly no evidence of a 
relationship between a disability manifested by sexual 
dysfunction and active service.  

Therefore, in the absence of any evidence of sexual 
dysfunction in service, continuity of symptomatology or 
competent medical evidence of a relationship between his 
claimed disability and active service, entitlement to service 
connection is not established.  The Board again notes that 
the Veteran's own belief that any current sexual dysfunction 
is the result of active service is insufficient to establish 
entitlement to service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Carpal Tunnel Syndrome

The service treatment records are negative for evidence of a 
diagnosis or treatment for carpal tunnel syndrome.  

The June 1967 VA examination was negative for complaints or a 
diagnosis of carpal tunnel syndrome.  A September 1969 VA 
examination was also negative for this disability.  

Current medical records confirm that the Veteran has a 
diagnosis of carpal tunnel syndrome dating from at least July 
1979.  However, there are no contentions or medical evidence 
that would establish continuity of symptomatology between 
active service and the current diagnosis, and there is no 
competent medical opinion that relates the Veteran's current 
carpal tunnel syndrome to active service.  

Therefore, as there is no evidence of carpal tunnel syndrome 
during service or until many years after discharge from 
service, and no competent medical opinion that carpal tunnel 
syndrome is related to service, entitlement to service 
connection is not warranted.  The Board notes that the 
Veteran's own belief that his carpal tunnel syndrome is the 
result of active service is insufficient to establish 
entitlement to service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

An Eye Disability

The service treatment records are negative for evidence of a 
diagnosis or treatment for an eye disability.  

The June 1967 VA examination states that the Veteran had a 
feeling as if there was something in his eyes for the past 
three or four years.  This was described as a stinging 
sensation, which was worse on the right side.  However, the 
eyes were normal on examination.  

A September 1969 VA examination notes that the Veteran's 
narrative history included defective vision of the right eye.  
On examination, the right eye had vision of 20/50, and the 
left eye had vision of 20/20.  There were no complaints or 
diagnosis of any disease or disability of the eye other than 
the defective visual acuity.  

Current medical records are negative for uveitis.  October 
2006 records note that the Veteran was suspected to have 
glaucoma.  However, there is no evidence of uveitis, and 
there are no contentions or medical evidence that would 
establish continuity of symptomatology between active service 
and any current diagnosis, and there is no competent medical 
opinion that relates the Veteran's eye disability to active 
service.  

The Board notes that congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Therefore, as there is no evidence of an acquired eye 
disability during service or until many years after discharge 
from service, and no competent medical opinion that an eye 
disability is related to service, entitlement to service 
connection is not warranted.  The Board notes that the 
Veteran's own belief that an eye disability is the result of 
active service is insufficient to establish entitlement to 
service connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Dermatitis

The service treatment records show that the Veteran was 
treated for tinea cruris in October 1954.  There is no 
evidence of any follow up treatment for this disability.  

The June 1967 and September 1969 VA examinations found that 
the Veteran's skin was normal.  

The remaining post service medical records are also negative 
for evidence of a chronic skin disability.  August 2003 VA 
treatment records refer to skin discoloration, rule out 
sepsis, but do not state where the discoloration was located 
or provide a diagnosis of a skin disability.  

Therefore, without evidence of a current diagnosis of tinea 
cruris or any other skin disability, and without evidence of 
a nexus between any currently claimed skin disability 
established by either continuity of symptomatology or 
competent medical opinion, entitlement to service connection 
for a skin disability claimed as dermatitis is not warranted.  

Thyroid Dysfunction

The service treatment records are negative for evidence of a 
diagnosis or treatment for a thyroid dysfunction.  

The June 1967 and September 1969 VA examinations were 
negative for complaints or a diagnosis of a thyroid 
dysfunction.  The June 1967 examination noted that the 
thyroid was not palpable.

More recent medical records confirm that the Veteran has been 
treated for thyroid dysfunction from at least February 1976.  
However, there are no contentions or medical evidence that 
would establish continuity of symptomatology between active 
service and the current diagnosis, and there is no competent 
medical opinion that relates the Veteran's current thyroid 
dysfunction to active service.  There is also no evidence of 
a thyroid tumor that would qualify as a radiogenic disease.  
38 C.F.R. §§ 3.309(d), 3.311 (2009). 

Therefore, as there is no evidence of a thyroid disorder 
during service or until many years after discharge from 
service, and no competent medical opinion that a thyroid 
disorder is related to service, entitlement to service 
connection is not warranted.  The Board notes that the 
Veteran's own belief that his thyroid disorder is the result 
of active service is insufficient to establish entitlement to 
service connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Broken Nose

The service treatment records are negative for evidence of a 
diagnosis or treatment for a broken nose.  

The June 1967 and September 1969 VA examinations were 
negative for complaints or a diagnosis of residual disability 
related to a broken nose.  

The remaining post service medical records are also negative 
for evidence of a disability related to the residuals of a 
broken nose.  

Therefore, as there is no evidence of a broken nose during 
service, no current findings of a disability that can be 
attributed to the residuals of a broken nose, and no 
competent medical opinion that a disability from a broken 
nose is related to service, entitlement to service connection 
is not warranted.  The Board notes that the Veteran's own 
belief that he has a disability as a result of a broken nose 
during service, but this alone is insufficient to establish 
entitlement to service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Heart Disability

The service treatment records are negative for evidence of a 
diagnosis or treatment for a heart disability.  

The June 1967 VA examination was negative for complaints or a 
diagnosis of a heart disability.  An electrocardiogram 
conducted at this time states that the findings would lend 
support to the presence of left ventricular hypertrophy but 
definite evidence of myocardial disease was not present.  
However, the diagnoses included hypertensive cardiovascular 
disease, left ventricular hypertrophy.  

At this juncture, the Board notes that entitlement to service 
connection for hypertension was denied in a December 1967 
rating decision.  This issue is not among those under current 
consideration by the Board. 

More recent VA medical records show that the Veteran 
continues to be followed for heart disability.  However, 
there are no contentions or medical evidence that would 
establish continuity of symptomatology between active service 
and the 1967 diagnosis, and there is no competent medical 
opinion that relates the Veteran's current heart disability 
to active service.  

Therefore, as there is no evidence of a heart disability 
during service or until approximately ten years after 
discharge from service, and no competent medical opinion that 
the heart disability is related to service, entitlement to 
service connection is not warranted.  The Board notes that 
the Veteran's own belief that his heart disability is the 
result of active service is insufficient to establish 
entitlement to service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for sexual dysfunction is 
denied. 

Entitlement to service connection for carpal tunnel syndrome 
is denied. 

Entitlement to service connection for uveitis, claimed as an 
eye disability, is denied. 

Entitlement to service connection for a skin disability, 
claimed as dermatitis, is denied. 

Entitlement to service connection for thyroid dysfunction is 
denied. 

Entitlement to service connection for the residuals of a 
broken nose is denied. 

Entitlement to service connection for a heart disability is 
denied.  


REMAND

The record indicates that the Veteran's claims for service 
connection for hearing loss of the right ear, bilateral knee 
disabilities, a lumbar spine disability, the residuals of 
broken ribs, and the residuals of a broken jaw have each been 
denied by either previous RO or Board decisions.  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

The Veteran was provided with VCAA notification letters in 
April 2004 and August 2004.  While these letters provide the 
Veteran with a generic definition of what constitutes new and 
material evidence, they do not provide him with notification 
of what constitutes new and material evidence to reopen his 
claims as determined by the evidence of record at the time of 
the original denials, and they do not provide notice of the 
evidence necessary to substantiate the element or elements 
required to substantiate the underlying claim that were found 
insufficient in the original denials.  The Veteran must be 
provided with this notification and given an opportunity to 
respond before the Board can proceed with the adjudication of 
these claims.  

The treatment records include the report of an August 2005 
audiology consultation which shows that the Veteran has mild 
sensorinerual hearing loss from 250 Hertz to 2000 Hertz.  
However, this report does not include the complete 
audiological findings that would demonstrate whether or not 
the Veteran currently has hearing loss disability as defined 
by 38 C.F.R. § 3.385 (2009).  The Veteran also reported 
steady bilateral tinnitus at this consultation.  Therefore, 
as there is evidence that the Veteran currently has a 
diagnosis of hearing loss and tinnitus but as the evidence is 
insufficient to allow the Board to reach a decision, the 
Veteran must be scheduled for a full VA audiological 
examination in order to determine the nature and etiology of 
this disability.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In regards to the Veteran's claim for service connection for 
PTSD, the record shows that the RO has taken steps to verify 
the Veteran's claimed stressors.  These steps included 
obtaining the Veteran's personnel records, and sending him a 
stressor development letter in an attempt to obtain a list of 
his claimed stressors as well as their approximate dates, 
locations, and the names of others that were involved.  The 
Veteran did not respond, and no additional attempts were made 
to verify whether or not the Veteran's claimed stressors 
occurred.  

However, the Board notes that the evidence includes private 
psychological evaluations that contain diagnoses of PTSD.  An 
April 2004 examination report notes that one of the Veteran's 
claimed stressors included deployment to Haiti in November 
1955, where he was exposed to death and destruction during an 
uprising.  This examination also noted that one of the 
Veteran's claimed stressors include the sinking of a landing 
craft that was operated by the Veteran.  Although the date 
and location of this incident is not included in the 
examination report, a July 1971 letter from the Veteran 
indicates that this incident occurred in 1955 in the 
Mediterranean Sea.  The Veteran's personnel records show that 
his occupational specialty was an Amphibious Truck Vehicle 
Crewman.  It reflects two years of overseas or sea duty.  
These records also reflect that the Veteran served in the 2d 
Amphibian Truck Co. at the beginning of 1955, was transferred 
to Company A of the 1st Amphibious Truck Battalion in 
September 1955, and then transferred to what appears to be 
Company C of the 3d MT Battalion of the 4th Marines in 
November 1955.  The claimed date for Haiti deployment can be 
checked.  Appellant should be contacted to narrow down, to 
within a three (3) month period, the approximate date of the 
sinking of the landing craft.  Such verification should then 
be attempted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with a VCAA 
notification letter that contains the 
information required by Kent for the 
issues of whether the Veteran has 
submitted new and material evidence to 
reopen previously denied claims for 
service connection for hearing loss of 
the right ear, bilateral knee 
disabilities, a lumbar spine 
disability, the residuals of broken 
ribs, and the residuals of a broken 
jaw.  The letter should include what 
constitutes new and material evidence 
to reopen each claim as determined by 
the evidence of record at the time of 
the previous final denials, as well as 
the evidence and information necessary 
to establish entitlement to the 
underlying claim for the benefit 
sought.  For each of the Veteran's 
claimed disabilities, the letter should 
describe what evidence would be 
necessary to substantiate the element 
or elements required to establish the 
underlying claims that were found 
insufficient in the previous denials. 

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his claimed 
hearing loss and tinnitus.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After the 
completion of the examination and record 
review, the examiner should attempt to 
express the following opinions: 

1) Does the Veteran have a diagnosis of 
hearing loss as defined for VA purposes 
by 38 C.F.R. § 3.385 for either or both 
ears?  

2) Does the Veteran have a current 
diagnosis of tinnitus?

3) If the Veteran is found to have a 
hearing loss as defined for VA purposes 
for one or both ears, or if he is found 
to have a diagnosis of tinnitus, is it at 
least as likely as not that one or more 
of these disabilities is related to 
events in active service?  

The reasons and basis for all diagnoses 
and opinions should be provided.  

3.  Once again, request that the 
Veteran provide additional information 
regarding the stressors he provided to 
the private examiner in April 2004, to 
include dates, places, and the names of 
others who may have been involved.  
Specifically, he is requested to 
provide, within a 3 month interval, the 
approximate date of the landing craft 
sinking.  Failure to do so will make 
this stressor unverifiable, and as 
such, it could not be used as a basis 
for finding PTSD.

4.  Regardless of whether or not the 
Veteran provides the information 
requested above, take all appropriate 
action necessary to verify whether or 
not the stressors provided to the 
private examiner in April 2004 
occurred.  A particular attempt should 
be made to verify whether or not the 
Veteran was exposed to a stressor in 
Haiti in November 1955.  If a date is 
provided for the landing craft sinking 
within 3 months, attempted verification 
of that stressor should be undertaken.  
If any of these stressors can be 
verified, a finding to this effect 
should be included in the claims 
folder.  If the appropriate authorities 
are unable to verify the Veteran's 
stressors, a finding to this effect 
should be included in the claims 
folder.  

5.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the Veteran's 
claimed psychiatric disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A list of any verified 
stressors should also be provided.  After 
a review of the record and examination of 
the Veteran, the examiner should attempt 
to express the following opinions: 

1) What is the diagnosis of the Veteran's 
current psychiatric disability?

2) If the Veteran's current disability is 
an acquired psychiatric disability, is it 
as likely as not (probability of 50 
percent or more) that this acquired 
psychiatric disability was incurred in or 
is otherwise related to active service?

3) If the only current diagnosis is PTSD 
or if the examiner finds that there is a 
current diagnosis of PTSD as well as 
other psychiatric disabilities that are 
determined not to be related to active 
service, then the examiner should be 
requested to provide the verified 
stressor that supports the diagnosis.  

The reasons and bases for all opinions 
should be provided.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


